UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 DUTY TO FILE REPORTS UNDER SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 000-24033 NASB Financial, Inc. (Exact name of registrant as specified in its charter) 12498 South 71 Highway, Grandview, Missouri 64030; (816) 765-2200 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Common Stock, $0.15 par value (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1) [X] Rule 12g-4(a)(2) [] Rule 12h-3(b)(1)(i) [] Rule 12h-3(b)(1)(ii) [] Rule 15d-6 [] Approximate number of holders of record as of the certification or notice date:280 Pursuant to the requirements of the Securities Exchange Act of 1934, NASB Financial, Inc. has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date: September 18, 2014 By: /s/Rhonda Nyhus Vice President and Treasurer
